IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Epsilon Energy USA Inc,

Plaintiff(s),

Chesapeake Appalachia, LLC Civil Action No.

Defendant(s)/
Third-Party Plaintiff(s),

3

Third-Party Defendant(s).

se
Nmap nie! Smee” Mma?” Meet? ee” Somme” Smee Snare” neem” oem” See Somme” Sere” Seema” Sem! Somme! Somme” meee Semen Semmee!” mee!” “emer! Smee!” See”

 

DISCLOSURE STATEMENT PURSUANT TO Fed, R. Civ. P. 7.1
(Civil Action)

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff

(type of party)

who is Epsilon Energy USA, Inc. , makes the following disclosure:

(name of party)

 

Page | of 2

 
lL, Is the party a non-governmental corporate party?

# YES O NO
2. If the answer to Number 1 is “yes,” list below any parent corporation or state that there
is no such corporation:
There is no such corporation.
3, If the answer to Number | is “yes,” list below any publicly-held corporation that owns

10% or more of the party’s stock or state that there is no such corporation:

There is no such corporation.

The undersigned party understands that under Rule 7.1 of the Federal Rules of Civil
Procedure, it must promptly file a supplemental statement upon any change in the information that
this statement requires.

/si Gregory J. Kroclk

 

Signature of Counsel for Party
Date: 93/09/2021

Page 2 of 2
